 

Exhibit 10.19

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Second Amended and Restated Employment Agreement (this “Agreement”), is
made and entered into on the 5th day of December 2016 (the “Effective Date”), by
and among e.l.f. Cosmetics, Inc. (together with its successor, the “Company”),
e.l.f. Beauty, Inc., the owner of all of the outstanding capital stock of the
Company (together with its successor, “Holdings”), and Erin Daley
(“Executive”).  This Agreement amends and restates in its entirety that certain
Employment Agreement (the “Prior Agreement”) by and among the Company, Holdings
and Executive dated as of February 3, 2014 (“Prior Agreement Effective Date”)
and that certain Amended and Restated Employment Agreement by and among the
Company, Holdings and Executive dated as of September 7, 2016.

WHEREAS, the Company desires to assure itself of the continued services of
Executive on the terms and conditions contained herein; and

WHEREAS, Executive desires to continue to be employed by and render services to
the Company upon and subject to the terms, conditions and other provisions set
forth herein.

NOW THEREFORE, in consideration of the promises and mutual covenants and
agreements contained herein, the adequacy of all of which consideration is
hereby acknowledged, the parties hereby agree as follows:

1.DEFINITIONS  

The following words and terms shall have the meanings set forth below for the
purposes of this Agreement:

“Board of Directors” means the Board of Directors of Holdings.

“Cause” means (i) a breach by Executive of Executive’s obligations under Section
2.2 (other than as a result of physical or mental incapacity) which constitutes
material nonperformance by Executive of her obligations and duties thereunder,
which Executive has failed to remedy after the Board of Directors has given
Executive written notice of, and at least fifteen (15) days to remedy, such
breach, (ii) commission by Executive of an act of fraud, embezzlement,
misappropriation, willful misconduct or breach of fiduciary duty against the
Company (other than acts, such as making personal use of Company office
supplies, as have only a de minimis effect on the Company), (iii) a material
breach by Executive of Section 6 of this Agreement, (iv) Executive’s conviction,
plea of no contest or nolo contendere, deferred adjudication or unadjudicated
probation for any felony or any crime involving moral turpitude, (v) the failure
of Executive to carry out, or comply with, in any material respect, any lawful
directive of the Board of Directors (other than any such failure resulting from
Executive’s physical or mental incapacity) which Executive has failed to remedy
after the Board of Directors has given Executive written notice of, and at least
fifteen (15) days to remedy, such failure, or (vi) Executive’s unlawful use
(including being under the influence) or possession of illegal drugs.  For
purposes of the previous sentence, no act or failure to act on Executive’s part
shall be

 

 

--------------------------------------------------------------------------------

deemed “willful” unless done, or omitted to be done, by Executive not in good
faith and without reasonable belief that Executive’s action or omission was in
the best interest of the Company.

“Disability” means Executive’s inability to perform, with or without reasonable
accommodation, the essential functions of her position hereunder for a period of
one hundred eighty (180) consecutive days due to mental or physical incapacity,
as determined by mutual agreement of a physician selected by the Company or its
insurers and a physician selected by Executive; provided, however, if the
opinion of the Company’s physician and Executive’s physician conflict, the
Company’s physician and Executive’s physician shall together agree upon a third
physician, whose opinion shall be binding; provided, however, that Executive
shall not be considered to have a Disability unless it is also treated as a
disability under the Company’s long-term disability policy.

“Good Reason” means: (i) a material default in the performance of the Company’s
obligations under this Agreement; (ii) a significant diminution of Executive’s
responsibilities, duties or authority as Senior Vice President – Innovation and
Corporate Strategy , or a material diminution of Executive’s base compensation,
unless such diminution is mutually agreed between Executive and the Company; or
(iii) the relocation of Executive’s principal office, without her consent, to a
location that is in excess of fifty (50) miles from San Francisco (it being
understood and agreed that Executive’s travel for business purposes shall not be
considered such a relocation); provided, however, that Executive’s termination
will not be for Good Reason unless (x) Executive has given the Company at least
thirty (30) days prior written notice of her intent to terminate her employment
for Good Reason, which notice shall specify the facts and circumstances
constituting Good Reason and be given within ninety (90) days of the initial
occurrence thereof, (y) the Company has not remedied such facts and
circumstances constituting Good Reason within thirty (30) days following the
receipt of such notice, and (z) Executive terminates employment within six (6)
months following the expiration of such thirty (30)-day cure period.  

“Notice of Termination” means a dated notice that (i) indicates the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated, (iii) specifies a Termination Date, except in the case of the
Company’s termination of Executive’s employment for Cause, for which the
Termination Date may be the date of the notice; provided, however, that
Executive has been provided with any applicable cure period, and (iv) is given
in the manner specified in Section 7.2 hereof.  With the exception of
termination of Executive’s employment due to Executive’s death, any purported
termination of Executive’s employment by the Company for any reason, including
without limitation for Cause or Disability, or by Executive for any reason,
shall be communicated by a written “Notice of Termination” to the other
party.  The failure by the Company or Executive to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause or
Good Reason, as applicable, shall not waive any right of the Company or
Executive under this Agreement or preclude the Company or Executive from
asserting such fact or circumstance in enforcing the Company’s or Executive’s
rights under this Agreement.

2

 



--------------------------------------------------------------------------------

“Termination Date” means (i) if Executive’s employment is terminated for Cause
or Disability, the date specified in the Notice of Termination, (ii) in the case
of termination of employment due to death, the date of Executive’s death, (iii)
if either party elects not to extend the Term of this Agreement pursuant to
Section 2.1, the close of business on the day immediately preceding the next
scheduled Extension Date, or (iv) if Executive’s employment is terminated for
any other reason, the date on which a Notice of Termination is given or as
specified in such Notice.

2.EMPLOYMENT

2.1Agreement and Term.  The Company hereby agrees to continue to employ
Executive as an employee of the Company, and Executive hereby agrees to continue
to render services to the Company, on the terms and conditions set forth in this
Agreement.  Unless terminated earlier as set forth herein, the term of
employment under this Agreement shall commence on the Effective Date and shall
end on the fifth (5th) anniversary of the Prior Agreement Effective Date (the
“Term”); provided, however, that commencing on the fifth (5th) anniversary of
the Prior Agreement Effective Date and on each anniversary thereafter (each an
“Extension Date”), the Term shall be automatically extended for an additional
one (1) year period, unless either party gives written notice that the Term
shall not be so extended at least sixty (60) days prior to the next Extension
Date.  

2.2Position and Duties.  Except as otherwise provided in this Agreement, during
the Term of this Agreement, Executive shall continue to serve as Senior Vice
President – Innovation and Corporate Strategy and report directly to the Chief
Executive Officer. Executive shall perform duties, undertake the
responsibilities, and exercise the authorities customarily performed, undertaken
and exercised by persons situated in a similar capacity at a similar
company.  Executive shall carry out her duties and responsibilities at all times
in compliance with the Company’s Manual of Corporate Authorities, as in effect
from time to time, and in compliance with any other policies promulgated from
time to time by the Company.  Executive shall also perform such other duties,
commensurate with her position, as reasonably requested by the Board of
Directors.  During the Term of this Agreement, Executive shall use her best
efforts to serve the Company faithfully, diligently and competently and to the
best of her ability, and to devote her full time business hours, energy,
ability, attention and skill to the business of the Company; provided, however,
that the foregoing is not intended to preclude Executive from noncompetitive
activities, conducted outside normal business hours permitted under Section 2.3
hereof.

2.3Outside Activities.  It shall not be a violation of this Agreement for
Executive to (i) deliver lectures or fulfill speaking engagements; (ii) manage
personal investments; or (iii) subject to the prior consent of the Board of
Directors (which consent shall not be unreasonably withheld), serve on industry
trade, civic, or charitable boards or committees or on for-profit corporate
boards of directors and advisory committees, as long as the activities set forth
in (i) – (iii) (taken together or separately) do not materially interfere with
the performance of Executive’s duties hereunder and are not in conflict or
competitive with, or adverse to, the Company.  Executive shall not, however,
under any circumstances, provide services or advice in any capacity whatsoever
for, or on behalf of, any entity that competes with, or is competitive with, the
Company.  

3

 



--------------------------------------------------------------------------------

2.4Location.  During the Term, Executive shall continue to be based in the San
Francisco Bay Area.

3.COMPENSATION AND BENEFITS

3.1Salary.  The Company shall compensate and pay Executive for her services at a
rate equivalent to $275,000 per year, less payroll deductions and all required
tax withholdings (“Base Salary”), which salary shall be payable in accordance
with the Company’s customary payroll practices applicable to its executives, but
no less frequently than monthly.

3.2Bonus.  During the Term of this Agreement, Executive shall have the
opportunity to earn annual performance bonuses based on performance criteria to
be established by the Board of Directors after consultation with Executive.  For
fiscal year 2016, Executive shall be eligible to receive a target cash bonus of
30% of her base salary stated in the Amended and Restated Employment Agreement
based upon the attainment of performance objectives established by the Board of
Directors after consultation with Executive.  Commencing in fiscal year 2017,
Executive shall be eligible to receive a target cash bonus of 30% of her Base
Salary (stated above) based upon the attainment of performance objectives
established by the Board of Directors after consultation with Executive.  Unless
set forth otherwise herein, Executive must be actively employed with the Company
through the end of the applicable fiscal year in order to receive any annual
bonus payout pursuant to this subsection.  Any bonus payable hereunder in
respect of a fiscal year shall be paid at the same time annual bonuses are paid
to other senior executives of the Company in respect of such fiscal year; but in
any event within the fiscal year following the fiscal year of performance.

3.3Employee Benefits.  During the Term of this Agreement, to the extent eligible
under the applicable plans or programs, Executive shall be entitled to
participate in the employee benefits plans and programs made available to
executive level employees of the Company generally, such as health, medical,
dental and other insurance coverage and group retirement plans.  The terms and
conditions of Executive’s participation in any employee benefit plan or program
shall be subject to the terms and conditions of such plan or program, as may be
modified by the Company from time to time.  Nothing in this Agreement shall
preclude the Company from amending or terminating any employee benefit plan or
program.

3.4Paid Leave.  Executive shall be entitled to four (4) weeks of paid time off
each year, subject an annual accrual cap of thirty (30) days.  Executive shall
also be entitled to all paid holidays to which executive level employees of the
Company are entitled.  Accrued unused paid time off shall be paid in the event
of a termination of employment.

4.EXPENSES

4.1Expenses. The Company shall reimburse Executive or otherwise provide for or
pay for reasonable out-of-pocket expenses incurred by Executive in furtherance
of or in connection with the business of the Company, including, but not limited
to, travel and entertainment expenses commensurate with her duties hereunder
(including attendance at industry conferences), subject to the Company’s
policies as periodically reviewed by the Board

4

 



--------------------------------------------------------------------------------

of Directors and in effect from time to time, including without limitation such
reasonable documentation and other limitations as may be established or required
by the Company.  

5.TERMINATION

5.1Termination Due to Death or Disability.  If Executive’s employment is
terminated by reason of Executive’s death or Disability, Executive or her estate
shall be entitled to receive: (a) Executive’s accrued Base Salary through the
Termination Date; (b) an amount for reimbursement, paid within sixty (60) days
following submission by Executive (or if applicable, Executive’s estate) to the
Company of appropriate supporting documentation for any unreimbursed business
expenses properly incurred prior to the Termination Date by Executive pursuant
to Section 4 and in accordance with Company policy; (c) any accrued and unpaid
paid time off , paid within sixty (60) days of the Termination Date; and (d)
such employee benefits, if any, to which Executive (or, if applicable,
Executive’s estate) or her dependents may be entitled under the employee benefit
plans or programs of the Company, paid in accordance with the terms of the
applicable plans or programs (the amounts described in clauses (a) through (d)
hereof being referred to as the “Accrued Rights”).  In addition, Executive or
her estate shall be entitled to receive (x) in a lump sum in cash within two and
one-half (2 ½) months after the Termination Date (or such earlier date as
required by applicable law), the amount of any annual bonus earned for any
previously completed fiscal year in accordance with Section 3.2 that has not
been paid (the “Accrued Bonus”).

5.2Termination by Executive without Good Reason and other than Disability or
Death.  In the event Executive terminates her employment for any reason other
than Good Reason, Disability or death, Executive shall be entitled to receive
the Accrued Rights, but following the Termination Date, Executive shall have no
further rights to any other compensation or benefits under this Agreement,
including without limitation any severance or continuation of benefits or
otherwise.  

5.3Termination by the Company for Cause. In the event the Company terminates her
employment for Cause, Executive shall be entitled to receive the Accrued Rights,
but following the Termination Date, Executive shall have no further rights to
any other compensation or benefits under this Agreement, including without
limitation any severance or continuation of benefits or otherwise.

5.4Termination by the Company Other Than for Death, Disability or Cause or by
Executive for Good Reason.  If Executive’s employment is terminated by the
Company prior to the end of the Term for reasons other than death, Disability or
Cause, or by Executive prior to the end of the Term for Good Reason, Executive
shall be entitled to receive (a) an amount equal to six weeks of Base Salary;
(b) the Accrued Bonus; and (c) the Accrued Rights; provided that the payment
described in clause (a) shall be subject to Executive’s continued compliance
with the provisions of Section 6 and of the release delivered under Section 5.9.

5.5Termination by Mutual Consent.  Notwithstanding any of the foregoing
provisions of this Section 5, if at any time during the course of this Agreement
the parties by mutual consent decide to terminate Executive’s employment, they
may do so by separate agreement setting forth the terms and conditions of such
termination.

5

 



--------------------------------------------------------------------------------

5.6Termination by Non-Extension of Term.  Notwithstanding anything herein to the
contrary, in the event either party elects not to extend the Term of this
Agreement pursuant to Section 2.1 hereto, Executive’s employment with the
Company hereunder shall automatically terminate upon expiration of the Term of
this Agreement on the Termination Date.  In the event of such non-extension of
the Term, unless Executive’s employment is earlier terminated otherwise pursuant
to Section 5 hereof, Executive shall be entitled to receive the Accrued Rights
and the Accrued Bonus.  Following the Termination Date, Executive shall have no
further rights to any other compensation or benefits under this Agreement,
including without limitation any severance or continuation of benefits or
otherwise.

5.7Payment of Severance.  Subject to Section 7.13, any severance payments
pursuant to Section 5.4(a) hereof shall be paid within ten (10) days of the
expiration of the revocation period set forth in a duly executed release
delivered by Executive per the terms of Section 5.8 hereof.

5.8Release of Claims; Offsets.  As a condition to the receipt of any payments of
benefits described hereunder subsequent to the termination of the employment of
Executive (other than Accrued Rights), Executive shall be required to execute,
and not subsequently revoke, within sixty (60) days following the termination of
her employment a release in a form reasonably acceptable to the Company of all
claims arising out of her employment or the termination thereof.  Subject to the
limitations of applicable wage laws, the Company’s obligations to pay the
severance benefits hereunder shall be subject to set-off, counterclaim or
recoupment of amounts owed by Executive to the Company or any of its affiliates,
except to the extent that the severance benefits constitute “nonqualified
deferred compensation” for purposes of Section 409A (as defined in Section 7.13)
and such offset would result in the imposition of tax or other adverse tax
consequences under Section 409A.  In no event shall Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to Executive under any of the provisions of this Agreement and
such amounts shall not be reduced whether or not Executive obtains other
employment.

5.9Cooperation with Company after Termination of Employment.  Following
termination of Executive’s employment for any reason, Executive shall reasonably
cooperate with the Company in all matters relating to the winding up of her
pending work on behalf of the Company including, but not limited to, any
litigation in which the Company is involved and the orderly transfer of any such
pending work to other employees of the Company as may be designated by the
Company.  The Company shall reasonably compensate Executive for services
rendered pursuant to this Section 5.9 at a rate to be determined by the
parties.  In addition, the Company shall reimburse Executive for any reasonable
out-of-pocket expenses she incurs in performing any work on behalf of the
Company following the termination of her employment.  

6.NON-SOLICITATION & NON-COMPETITION

6.1Non-Compete.  Executive agrees that during the Term and for one year
following the Termination Date (the “Restricted Period”), Executive shall not,
anywhere in the areas where the Company conducts business during the Term (the
“Restricted Territory”), directly or indirectly, own, manage, operate, join,
control or participate in the ownership, management, operation or control of, or
be an officer or an employee of any business or

6

 



--------------------------------------------------------------------------------

organization that, directly or indirectly, develops, processes, packages,
markets, promotes or sells color cosmetics or related services in the Restricted
Territories (each, a “Restricted Business”).  The foregoing shall not restrict
Executive from (a) owning up to five percent (5%) of any class of securities of
any person engaged in a Restricted Business if such securities are listed on any
national or regional securities exchange or have been registered under Section
12(g) of the Securities Exchange Act of 1934, as amended, as long as such
securities are held solely as a passive investment and not with a view to
influencing, controlling or directing the affairs of such person), or (b)
following Executive’s termination of employment, being an officer, director,
employee, shareholder, consultant, contractor, partner, joint venturer, agent,
equity owner or acting in another capacity of or for (i) a business that
principally sells retail goods (such as Wal‑Mart) for which sales of products
manufactured by a Restricted Business generate less than ten percent (10%) of
its revenue or (ii) a business entity that has multiple lines of business, some
of which are not a Restricted Business, so long as Executive’s services for such
entity are restricted so that she will provide no services or other assistance
in support of, and will not otherwise be involved with, any Restricted Business
conducted by such entity (except that Executive shall be permitted to serve in a
management capacity with responsibility for multiple product lines so long as
such responsibility does not cover product lines for which more than 10% of the
collective revenues are generated by a Restricted Business).  

6.2Non-Solicitation.  Executive agrees that during the Restricted Period,
Executive will not, directly or indirectly, for herself or on behalf of or in
conjunction with any other person, (i) hire or attempt to hire any person that
is an employee of the Company or was within six (6) months prior to the
Termination Date; provided, however, this Section 6.2 (including clause (ii)
below) shall not be breached by a solicitation to the general public or through
general advertising, and Executive may solicit for employment any person who at
the Termination Date had not been an employee of the Company at any time within
six (6) months preceding such date or whose employment with the Company had
terminated more than six months prior to Executive’s solicitation of such person
or (ii) solicit, advise or encourage any person, firm, government agency or
corporation to withdraw, curtail or cancel its business with the Company.

6.3Non-Disparagement.  During the Term and thereafter, Executive agrees that she
will not, at any time, make, directly or indirectly, any oral or written
statements that are disparaging of the Company, its products or services, or any
of its present or former officers, directors, stockholders or employees (or any
of their respective Affiliates), and the Company shall instruct its Board and
executives not to disparage Executive orally or in writing at any time; provided
that either party may confer in confidence with its legal representatives and
make truthful statements as required by law.  

6.4Reasonable Limitation and Severability.  The parties agree that the above
restrictions on competition are (i) reasonable given Executive’s role with the
Company, and are necessary to protect the interests of the Company and (ii)
completely severable and independent agreements supported by good and valuable
consideration and, as such, shall survive the termination of this Agreement for
any reason whatsoever.  The parties further agree that any invalidity or
unenforceability of any one or more of such restrictions on competition shall
not render invalid or unenforceable any remaining restrictions on
competition.  Additionally, should a court of competent jurisdiction determine
that the scope of any provision of this Section 6 is

7

 



--------------------------------------------------------------------------------

too broad to be enforced as written, the parties hereby authorize the court to
reform the provision to such narrower scope as it determines to be reasonable
and enforceable and the parties intend that the affected provision be enforced
as so amended.  

6.5Confidential Information.  Executive acknowledges and agrees that the
customers, business connections, customer lists, procedures, operations,
techniques and other aspects of and information about the business of the
Company (the “Confidential Information”) are established at great expense and
protected as confidential information and provide the Company with a substantial
competitive advantage in conducting its business.  Executive further
acknowledges and agrees that by virtue of her employment with the Company, she
has had access to and will have access to, and has been entrusted with and will
be entrusted with Confidential Information, and that the Company would suffer
great loss and injury if Executive would disclose this information or use it in
a manner not specifically authorized by the Company.  Therefore, Executive
agrees that during the Term and at all times thereafter, she will not, directly
or indirectly, either individually or as an employee, agent, partner,
shareholder, owner trustee, beneficiary, co-venturer distributor, consultant or
in any other capacity, use or disclose or cause to be used or disclosed any
Confidential Information, unless and to the extent (i) that any such information
becomes generally known to and available for use by the public other than as a
result of Executive’s acts or omissions, (ii) authorized in writing by the Board
of Directors or compelled by legal process (provided that Executive provides the
Company with advance notice adequate to afford the Company reasonable
opportunity to limit or prevent such disclosure), or (iii) use or disclosure is
to an employee of the Company or a person to whom disclosure is reasonably
necessary or appropriate in connection with the performance by Executive of her
duties as an employee or director of the Company.  Executive shall deliver to
the Company at the termination of the Term, or at any other time the Company may
request, all memoranda, notes, plans, records, reports, computer tapes,
printouts and software and other documents and data (and copies thereof)
relating to the Confidential Information or Work Product (as defined
below)  which she may then possess or have under her control, provided that
Executive shall be entitled to retain her telephone, address and other contact
directories subject to compliance with Sections 6.1 through 6.3.  Executive
acknowledges and agrees that all inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports and all similar or
related information (whether or not patentable) that relate to the Company’s
actual or anticipated business and that are conceived, developed or made by
Executive while employed by the Company and during work hours or by the use of
the facilities or Confidential Information of the Company (“Work Product”)
belong to the Company.

7.GENERAL PROVISIONS

7.1Assignment.  The Company shall assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any company or other entity
with or into which the Company may hereafter merge or consolidate or to which
the Company may transfer all or substantially all of its assets, and in any such
case said company or other entity shall by operation of law or expressly in
writing assume all obligations of the Company hereunder as fully as if it had
been originally made a party hereto.  Such assignment will not release the
Company from any payment obligations hereunder.  Executive may not assign or
transfer this Agreement or any rights or obligations hereunder.

8

 



--------------------------------------------------------------------------------

7.2Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

 

To the Company:

TPG Growth

 

345 California Street, Suite 3300

 

San Francisco, California 94104

 

Attn: Shamik Patel

 

Email: spatel@tpg.com

 

 

To Executive:

Erin Daley

 

239 Chenery Street

 

San Francisco, CA  94131

 

Email: erin_daley@yahoo.com

 

7.3Amendment and Waiver.  No provision of this Agreement may be amended or
waived unless such amendment or waiver is in writing and signed by each of the
parties hereto.

7.4Non-Waiver of Breach.  No failure by either party to declare a default due to
any breach of any obligation under this Agreement by the other, nor failure by
either party to act quickly with regard thereto, shall be considered to be a
waiver of any such obligation, or of any future breach.

7.5Severability.  In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect.

7.6Governing Law.  To the extent not preempted by federal law, the validity and
effect of this Agreement and the rights and obligations of the parties hereto
shall be construed and determined in accordance with the law of California.  

7.7Arbitration.

(a)Except with respect to disputes and claims under Section 6 (which the parties
hereto may pursue in any court of competent jurisdiction as specified herein and
with respect to which each party shall bear the cost of its own attorneys’ fees
and expenses, except to the extent otherwise required by applicable law), each
party hereto agrees that arbitration, pursuant to the procedures set forth in
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association (“AAA”) as adopted and effective as of June 1, 1997 or
such later version as may then be in effect) (the “AAA Rules”), shall be the
sole and exclusive method for resolving any claim or dispute (“Claim”) arising
out of or relating to the rights and obligations of the parties under this
Agreement and the employment of Executive by the Company (including any Claim
regarding employment discrimination, sexual harassment, termination and
discharge), whether such Claim arose or the facts on which such Claim is based
occurred prior to or after the execution and delivery of this Agreement.  

9

 



--------------------------------------------------------------------------------

(b)The parties hereto agree that (i) one arbitrator shall be appointed pursuant
to the AAA Rules to conduct any such arbitration, (ii) all meetings of the
parties and all hearings with respect to any such arbitration shall take place
in Oakland, California and (iii) each party to the arbitration shall bear its
own costs and expenses (including all attorneys’ fees and expenses, except to
the extent otherwise required by applicable law) and all costs and expenses of
the arbitration proceeding (such as filing fees, the arbitrator’s fees, hearing
expenses, etc.) shall be borne equally by the parties hereto; provided, however,
that the arbitrator shall, in the award, allocate all such costs and expenses
against the party who did not prevail.  

(c)In addition, the parties hereto agree that (i) the arbitrator shall have no
authority to make any decision, judgment, ruling, finding, award or other
determination that does not conform to the terms and conditions of this
Agreement (as executed and delivered by the parties hereto), (ii) the arbitrator
shall have no greater authority to award any relief than a court having proper
jurisdiction and (iii) the arbitrator shall have no authority to commit an Error
of Law (as defined below) in its decision, judgment, ruling, finding, award or
other determination, and on appeal from or motion to vacate or confirm such
decision, judgment, ruling, finding, award or other determination, a court
having proper jurisdiction may vacate any such decision, judgment, ruling,
finding, award or other determination to the extent containing an Error of
Law.  For purposes of this Agreement, an “Error of Law” means any decision,
judgment, ruling, finding, award or other determination that is inconsistent
with the laws governing this Agreement pursuant to Section 7.6.  Any decision,
judgment, ruling, finding, award or other determination of the arbitrator and
any information disclosed in the course of any arbitration hereunder
(collectively, the “Arbitration Information”) shall be kept confidential by the
parties subject to Section 7.7(d), and any appeal from or motion to vacate or
confirm such decision, judgment, ruling, finding, award or other determination
shall be filed under seal if permitted by the court.  

(d)In the event that any party or such party’s affiliates, associates or
representatives is requested or required (by oral question or request for
information or documents in any legal proceeding, interrogatory, subpoena, civil
investigative demand, or similar process) to disclose any Arbitration
Information (the “Disclosing Party”), such Disclosing Party shall notify the
other party promptly of the request or requirement so that the other party may
seek an appropriate protective order or waive compliance with the provisions of
this Section 7.7.  If, in the absence of a protective order or the receipt of a
waiver hereunder, the Disclosing Party or any of its affiliates, associates or
representatives believes in good faith, upon the advice of legal counsel, that
it is compelled to disclose any such Arbitration Information, such Disclosing
Party may disclose such portion of the Arbitration Information as it believes in
good faith, upon the advice of legal counsel, it is required to disclose;
provided that the Disclosing Party shall use reasonable efforts to obtain, at
the request and expense of the other party, an order or other assurance that
confidential treatment shall be accorded to such portion of the Arbitration
Information required to be disclosed as the other party shall
designate.  Notwithstanding anything in this Section 7.7 to the contrary, the
parties shall have no obligation to keep confidential any Arbitration
Information that becomes generally known to and available for use by the public
other than as a result of the disclosing party’s acts or omissions or the acts
or omissions of such party’s affiliates, associates or representatives.  The
parties agree that, subject to the right of any party to appeal or move to
vacate or confirm any decision, judgment, ruling, finding, award or other
determination of an arbitration as provided in this Section 7.7, the decision,
judgment, ruling, finding, award or other determination of any arbitration under
the

10

 



--------------------------------------------------------------------------------

AAA Rules shall be final, conclusive and binding on all of the parties hereto;
provided, however, nothing in this Section 7.7 shall prohibit any party hereto
from instituting litigation to enforce any final decision, judgment, ruling,
finding, award or other determination of the arbitration.

7.8Entire Agreement.  This Agreement contains all of the terms agreed upon by
the Company, Holdings and Executive with respect to the subject matter hereof
and supersedes all prior agreements, arrangements and communications between the
parties dealing with such subject matter, whether oral or written, including
without limitation, the Prior Agreement and the Amended and Restated Employment
Agreement, and all such prior agreements, arrangements and communications are
hereby canceled and terminated.  To the extent there is any conflict between the
terms and conditions of this Agreement and the terms and conditions of any prior
employment or consulting agreement, including, without limitation, the Prior
Agreement and the Amended and Restated Employment Agreement, the terms and
conditions of this Agreement shall control.

7.9Binding Effect.  This Agreement shall be binding upon and shall inure to the
benefit of the transferees, successors and assigns of the Company, including any
company with which the Company may merge or consolidate.

7.10Headings.  Numbers and titles to Sections hereof are for information
purposes only and, where inconsistent with the text, are to be disregarded.

7.11Counterparts.  This Agreement may be executed in any number of counterparts,
including by facsimile or other electronic transmission, each of which shall be
deemed an original, but all of which when taken together, shall be and
constitute one and the same instrument.

7.12Specific Enforcement; Remedies.  The provisions of Section 6 of this
Agreement are to be specifically enforced if not performed according to their
terms.  Without limiting the generality of the foregoing, the parties
acknowledge that the Company would be irreparably damaged and there would be no
adequate remedy at law for Executive’s breach of Section 6 of this Agreement and
further acknowledge that the Company may seek entry of a temporary restraining
order or preliminary injunction, in addition to any other remedies available at
law or in equity, to enforce the provisions thereof, without the Company being
required to post a bond or other security therefor.  In addition, in the event
of a material violation by Executive of the provisions of Section 6, any
severance being paid to Executive pursuant to this Agreement or otherwise shall
immediately cease, and any severance previously paid to Executive shall be
immediately repaid to the Company.

7.13Taxes & IRC Section 409A Matters.  The Company may withhold from any payment
hereunder such state, federal or local income, employment or other taxes and
other legally mandated withholdings as it reasonably deems appropriate.  The
Company makes no representation about the tax treatment or impact of any
payment(s) hereunder.  The intent of the parties is that payments and benefits
under this Agreement comply with Section 409A of the Code, as amended (“Section
409A”), to the extent subject thereto, and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted and administered to be in
compliance therewith.  Notwithstanding anything herein to the contrary: (i) if
at the time of

11

 



--------------------------------------------------------------------------------

Executive’s termination of employment with the Company, Executive is a
“specified employee” as defined in Section 409A and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A, then the Company will defer
the commencement of the payment of any such payments or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to Executive) until the date that is six (6) months following Executive’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A); (ii) if any other payments of money or other benefits due
to Executive hereunder could cause the application of an accelerated or
additional tax under Section 409A, such payments or other benefits shall be
deferred if deferral will make such payment or other benefits compliant under
Section 409A, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner determined by the Company that does not
cause such an accelerated or additional tax; (iii) to the extent required in
order to avoid accelerated taxation and/or tax penalties under Section 409A,
Executive shall not be considered to have terminated employment with the Company
for purposes of this Agreement and no payment shall be due to Executive under
this Agreement until Executive would be considered to have incurred a
“separation from service” from the Company within the meaning of Section 409A;
and (iv) each amount to be paid or benefit to be provided to Executive pursuant
to this Agreement, which constitutes deferred compensation subject to Section
409A, shall be construed as a separate identified payment for purposes of
Section 409A.  To the extent required to avoid an accelerated or additional tax
under Section 409A, amounts reimbursable to Executive under this Agreement shall
be paid to Executive on or before the last day of the year following the year in
which the expense was incurred and the amount of expenses eligible for
reimbursement (and in-kind benefits provided to Executive) during any one year
may not affect amounts reimbursable or provided in any subsequent year, or be
subject to liquidation or exchange for another benefit.  Neither the Company nor
any of its employees or representatives shall have any liability to Executive
with respect to Section 409A.

7.14Survival.  Except as otherwise expressly provided in this Agreement, all
covenants, representations and warranties, express or implied, in addition to
the provisions of Sections 6 and 7 of this Agreement, shall survive the
termination of this Agreement.  

7.15Indemnification and Insurance.  The Company shall indemnify Executive to the
full extent provided for in its corporate Bylaws and to the maximum extent that
the Company indemnifies any of its other directors and senior executive
officers, and she will be entitled to the protection of any insurance policies
the Company may elect to maintain generally for the benefit of its directors and
senior executive officers against all costs, charges, liabilities and expenses
incurred or sustained by her in connection with any action, suit or proceeding
to which she may be made a party by reason of her being or having been a
director, officer or employee of the Company or any of its affiliates or her
serving or having served any other enterprise, plan or trust as a director,
officer, employee or fiduciary at the request of the Company or any of its
affiliates (other than any dispute, claim or controversy arising under or
relating to this Agreement (except for this Section 7.15)).  The Company will
enter into an indemnification agreement with Executive in the standard form that
it has or will adopt for the benefit of its other directors and senior executive
officers.  The provisions of this Section 7.15 shall survive any termination of
Executive’s employment or any termination of this Agreement.

12

 



--------------------------------------------------------------------------------

7.16Section 280G.  In the event that it shall be determined that any payment or
distribution to or for the benefit of Executive under this Agreement or under
any other Company plan, contract or agreement would, but for the effect of this
Section 7.16, be subject to the excise tax imposed by Section 4999 of the Code
or any interest or penalties with respect to such excise tax (collectively, such
excise tax, together with any such interest or penalties, the “Excise Tax”),
then, at the election of Executive, in the event that the after-tax value of all
Payments (as defined below) to Executive (such after-tax value to reflect the
deduction of the Excise Tax and all income or other taxes on such Payments)
would, in the aggregate, be less than the after-tax value to Executive of the
Safe Harbor Amount (as defined below), (1) the cash portions of the Payments
payable to Executive under this Agreement shall be reduced, in the order in
which they are due to be paid, until the Parachute Value (as defined below) of
all Payments paid to Executive, in the aggregate, equals the Safe Harbor Amount,
and (2) if the reduction of the cash portions of the Payments, payable under
this Agreement, to zero would not be sufficient to reduce the Parachute Value of
all Payments to the Safe Harbor Amount, then any cash portions of the Payments
payable to Executive under any other plans shall be reduced, in the order in
which they are due to be paid, until the Parachute Value of all Payments paid to
Executive, in the aggregate, equals the Safe Harbor Amount, and (3) if the
reduction of all cash portions of the Payments, payable pursuant to this
Agreement and otherwise, to zero would not be sufficient to reduce the Parachute
Value of all Payments to the Safe Harbor Amount, then non-cash portions of the
Payments shall be reduced, in the order in which they are due to be paid, until
the Parachute Value of all Payments paid to Executive, in the aggregate, equals
the Safe Harbor Amount.  As used herein, (x) “Payment” shall mean any payment or
distribution in the nature of compensation (within the meaning of Section
280G(b)(2) of the Code) to or for the benefit of Executive, whether paid or
payable pursuant to this Agreement or otherwise, (y) “Safe Harbor Amount” shall
mean 2.99 times Executive’s “base amount,” within the meaning of Section
280G(b)(3) of the Code, and (z) “Parachute Value” of a Payment shall mean the
present value as of the date of the Change in Control for purposes of Section
280G of the Code of the portion of such Payment that constitutes a “parachute
payment” under Section 280G(b)(2) of the Code for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.  All
calculations under this section shall be made reasonably by the Company and the
Company’s outside auditor at the Company’s expense and at the times reasonably
requested by Executive.

[Signatures on next page]




13

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amended and
Restated Employment Agreement to be duly executed on the date and year first
written above.

 

e.l.f. Cosmetics, Inc.

 

 

 

By: /s/ Tarang P. Amin

/s/ Erin Daley

Name: Tarang P. Amin

Erin Daley

Title: Chairman & CEO

 

 

 

 

 

e.l.f. Beauty, Inc.

 

 

 

By: /s/ Tarang P. Amin

 

Name: Tarang P. Amin

 

Title: Chairman & CEO

 

 

14

 

